Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-13 of T. Lee et al., US 16/838,353 (Apr. 2, 2020) are pending and under examination.  Claim 1-13 are rejected.  

Foreign Priority Document Not Filed

Acknowledgment is made of applicant's claim for foreign priority based on  application no. KR 10-2019-0038302 (2019). It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over M. Kim et al., US 2016/0028014 (2016) (“Kim”)

Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by M. Kim et al., US 2016/0028014 (2016) (“Kim”).  Kim discloses an organic light-emitting device includes a first electrode; a second electrode; an emission layer between the first electrode and the second electrode; and a hole transport region between the first electrode and the emission layer, wherein the hole transport region includes an auxiliary layer including an amine-based compound represented by Formula 1.  Kim at page 1, [0009].  Kim discloses example compounds for use in the hole transport auxiliary layer that fall within the scope of claim 1 [Formula 1].  Kim at pages 27-37; see also, CAS Abstract and Indexed Compounds, M. Kim et al., US 2016/0028014 (2016).  For example, Kim discloses the following two example compounds, one or both that fall within the scope of claims 1-3, 5, 6, 10, and 11.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Compound 15 clearly falls within the claimed Markush genera.  Compound 2 falls within the claimed Markush genera, wherein (with respect to R4 and R5, per claim 1) “R1 to R5 are . . . optionally bonded to an adjacent group to form a substituted or unsubstituted ring”.  As such, claims 1-3, 5, 6, 10, and 11 are anticipated.  


With respect to claim 4, Kim discloses the following compound HT-1 that clearly falls with the claimed Markush genus when claim 4 variable Ar2 is [Formula 6].  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Kim at page 8.  

With respect to claims 7-9 and 13, in Examples 1, 5 and 3 Kim discloses an organic light emitting device respectively including compounds 2, 15, and HT-1 in the hole transport auxiliary layer.  As such Kim anticipates each of claims 7-9 and 13.   


§ 102(a)(1)/(2) Rejection over S. Lee et al., WO 2017/116167 (2017) (“Lee”)

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by S. Lee et al., WO 2017/116167 (2017) (“Lee”), which corresponds to S. Lee et al, US 2019/0016666 (2019).  Lee discloses the following compound.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Lee at page 13, [91].  The above Lee compound falls within the scope of claims 10-12, wherein regarding claim 12, Ar3 is an unsubstituted naphthyl group.  As such  Lee anticipates claims 10-12.   


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622